


110 HCON 327 IH: Congratulating and saluting Focus: HOPE on

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 327
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2008
			Mr. Conyers (for
			 himself, Ms. Kilpatrick,
			 Mr. Kildee,
			 Mr. Upton,
			 Mr. McCotter,
			 Mr. Camp of Michigan,
			 Mr. Ehlers,
			 Mr. Dingell,
			 Mr. Walberg,
			 Mr. Knollenberg,
			 Mr. Rogers of Michigan,
			 Mr. Levin,
			 Mr. Stupak,
			 Mr. Hoekstra, and
			 Mrs. Miller of Michigan) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Congratulating and saluting Focus: HOPE on
		  its 40th anniversary and for its remarkable commitment and contributions to
		  Detroit, the State of Michigan, and the United States.
	
	
		Whereas Focus: HOPE began as a civil and human rights
			 organization in 1968 in the wake of the devastating Detroit riots, and was
			 cofounded by the late Father William T. Cunningham, a Roman Catholic priest,
			 and Eleanor M. Josaitis, a suburban housewife, who were inspired by the work of
			 Dr. Martin Luther King, Jr.;
		Whereas Focus: HOPE is committed to bringing together
			 people of all races, faiths, and economic backgrounds to overcome injustice and
			 build racial harmony, and it has grown into one of the largest nonprofit
			 organizations in Michigan;
		Whereas the Focus: HOPE mission statement is
			 Recognizing the dignity and beauty of every person, we pledge
			 intelligent and practical action to overcome racism, poverty, and injustice and
			 to build a metropolitan community where all people may live in freedom, trust,
			 and affection, be they black and white, yellow, brown, and red, from Detroit
			 and its suburbs of every economic status, national origin, and religious
			 persuasion—we join in this movement;
		Whereas one of Focus: HOPE’s early efforts was to support
			 African-American and female employees in a seminal class action suit against
			 AAA, resulting in ground-breaking affirmative action commitments made by the
			 corporation;
		Whereas Focus: HOPE helped to conceive and develop the
			 Department of Agriculture’s Commodity Supplemental Food Program, which has been
			 replicated in over 32 States, and through this program, Focus: HOPE helps to
			 feed 41,000 people per month throughout southeast Michigan;
		Whereas Focus: HOPE has revitalized several city blocks in
			 central Detroit by redeveloping obsolete industrial buildings, beautifying and
			 landscaping Oakman Boulevard, creating pocket parks, and rehabilitating homes
			 in the surrounding areas;
		Whereas Focus: HOPE’s Machinist Training Institute has
			 been training individuals from Detroit and beyond in careers in advanced
			 manufacturing and precision machining since 1981, and has sent forth nearly
			 2,300 certified graduates, providing an opportunity for primarily
			 underrepresented minority youth, women, and others to gain access to the
			 financial mainstream and learn in-demand skills;
		Whereas Focus: HOPE has recognized that manufacturing and
			 information technologies are key to the economic growth and security of
			 Michigan and the United States, and is committed to designing programs that
			 would contribute to the participation of underrepresented urban individuals in
			 these critical sectors;
		Whereas in 1982, Focus: HOPE began a for-profit subsidiary
			 that was initiated for community economic development purposes and is now
			 designated with Federal HUBZone status;
		Whereas Focus: HOPE created the pioneering skill-enhancing
			 program, Fast Track, designed to help individuals improve their reading and
			 math competencies by a minimum of two grade levels in 4 to 7 weeks;
		Whereas all of Focus: HOPE’s training and education
			 programs have moved more than 9,600 individuals out into the workforce since
			 their inception, with job placement rates significantly above the national
			 average;
		Whereas in 1987, Focus: HOPE reclaimed and renovated an
			 abandoned building and opened it as a Center for Children, which now has served
			 nearly 6,000 children of colleagues, students, and neighbors with quality child
			 care, including latchkey, summer camp, early childhood education, and other
			 educational services;
		Whereas Focus: HOPE, through an unprecedented cooperative
			 agreement between the Departments of Defense, Commerce, Education, and Labor,
			 established a national demonstration project, the Center for Advanced
			 Technologies, which integrates hands-on manufacturing training and academic
			 learning, and educates advanced manufacturing engineers and technologists at
			 internationally competitive levels;
		Whereas Focus: HOPE partnered with five universities and
			 six industry partners, formerly known as the Greenfield Coalition, to design
			 this unique 21st century curriculum, that resulted in students receiving
			 associate’s degrees in manufacturing technologies by Lawrence Technological
			 University, or bachelor’s degrees in engineering technology or manufacturing
			 engineering by Wayne State University and the University of Detroit Mercy,
			 respectively;
		Whereas due to the unique educational pedagogy at Focus:
			 HOPE’s Center for Advanced Technologies, the starting salary of its graduates
			 is higher than the national average when compared to graduates with the same
			 degree from other universities;
		Whereas Focus: HOPE has made outstanding contributions
			 toward increasing diversity within the traditionally homogenous science, math,
			 engineering, and technology fields, and 95 percent of currently enrolled degree
			 candidates are African-American, with the Center for Advanced Technologies
			 being one of the top graduators of bachelor-degreed minorities in manufacturing
			 engineering;
		Whereas Focus: HOPE’s unique partnership with the
			 Department of Defense has resulted in several research and development
			 projects, including a nationally recognized demonstration project, the Mobile
			 Parts Hospital, whose Rapid Manufacturing System has been deployed to Kuwait in
			 support of the Armed Forces’ current operations in Afghanistan, Kuwait, and
			 Iraq;
		Whereas Focus: HOPE began a community arts program in
			 1995, presenting multicultural arts programming and gallery exhibitions
			 designated to educate and encourage area residents, while fostering integration
			 in a culturally diverse metropolitan community, and more than 70,000 people
			 have viewed sponsored exhibits or participated in the program;
		Whereas Focus: HOPE established an Informational
			 Technologies Center in 1999, providing Detroit students with industry-certified
			 training programs in network administration, network installation, and desktop
			 and server administration, and has graduated nearly 800 students to date, and
			 initiated, in collaboration with industry and academia, the design of a new
			 bachelor’s degree program to educate information management systems
			 engineers;
		Whereas Michigan designated Focus: HOPE’s campus and the
			 surrounding community a Cool Cities neighborhood in 2006;
		Whereas the Secretary of Labor presented Focus: HOPE with
			 an Exemplary Public Interest Contribution Award in recognition of its success
			 in opening employment opportunities for minorities and women;
		Whereas the Village of Oakman Manor, a 55-unit senior
			 citizen apartment building sponsored by the Presbyterian Village of Michigan in
			 collaboration with Focus: HOPE, opened in 2006 near the Focus: HOPE campus as
			 the first new construction in the area in more than 50 years;
		Whereas Focus: HOPE’s initiatives and programs have been
			 nationally recognized for excellence and leadership by such entities as the
			 Government Accounting Office, the Department of Labor, the International
			 Standards Organization, the National Science Foundation, the Cisco Networking
			 Academy Program, Fortune magazine, Forbes magazine, and the Aspen
			 Institute;
		Whereas former presidents George H.W. Bush and William
			 Jefferson Clinton have visited Focus: HOPE’s campus;
		Whereas Focus: HOPE’s cofounder Eleanor M. Josaitis
			 received honorary degrees from 13 outstanding universities and colleges, was
			 named one of the 100 Most Influential Women in 2002 by Crain’s
			 Detroit Business, was inducted into the Michigan Women’s Hall of Fame, received
			 the Detroit NAACP Presidential Award, the Arab American Institute Foundation’s
			 Kahlil Gibran Spirit of Humanity Award, the Michigan Chamber of Commerce Award
			 for Distinguished Service and Leadership, and the Dr. Charles H. Wright Award
			 for Excellence in Community Activism, the Caring Institute’s National Caring
			 Award, the Clara Barton Ambassador Award from the American Red Cross, as well
			 as many other awards;
		Whereas through the generous partnerships and support of
			 individuals from all walks of life, the Federal, State, and local governments,
			 and foundations and corporations across the United States, the vision of Focus:
			 HOPE will continue to grow and inspire;
		Whereas Focus: HOPE has been fortunate enough to have an
			 active board of directors and advisory board from the most senior levels of
			 corporate and public America, and has benefited from thousands of volunteers
			 and supporters;
		Whereas Focus: HOPE has been a tremendous force for good
			 in the city of Detroit, the State of Michigan, and in the United States for the
			 past 40 years;
		Whereas Focus: HOPE continues to strive to eliminate
			 racism, poverty, and injustice through the use of passion, persistence, and
			 partnerships, and continues to seek improvements in its quality of service and
			 program operations; and
		Whereas Focus: HOPE and its colleagues will continue to
			 identify ways in which it can lead Detroit, the State of Michigan, and the
			 United States into the future with creative urban leadership initiatives: Now,
			 therefore, be it
		
	
		That Congress—
			(1)congratulates and
			 salutes Focus: HOPE for its remarkable commitment and contributions to Detroit,
			 the State of Michigan, and the United States; and
			(2)directs the Clerk
			 of the House of Representatives to make available enrolled copies of this
			 resolution to Focus: HOPE for appropriate display.
			
